Citation Nr: 0327303	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post right 
upper lobe lobectomy for adenocarcinoma of the lung, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1966.  This appeal comes from a September 1997, 
rating decision of the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO), which reduced the 
veteran's 100 percent evaluation for status post right upper 
lobe lobectomy for adenocarcinoma of the lung, to 10 percent, 
effective December 1997.  It also comes from a April 2000 
rating decision which denied entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder.

The veteran testified before a hearing officer at the RO in 
January 1998.  He testified to the effect that he understood 
the reduction of his total schedular evaluation for status 
post right upper lobe lobectomy for adenocarcinoma of the 
lung.  However, he disagreed with the reduction to 10 percent 
and he requested an increased evaluation from the 10 percent 
rating.  Therefore, the issue is reflected as a claim for an 
increased evaluation on the title page.

By a rating decision of February 1998, the RO increased the 
10 percent evaluation for status post right upper lobe 
lobectomy for adenocarcinoma of the lung to 30 percent, 
effective December 1997, the effective date of the initial 
reduction to 10 percent.  However, the veteran's increased 
evaluation claim remains in appellate status since less than 
the maximum available benefit was awarded.  Swan v. 
Derwinski, 1 Vet. App. 20, 22-23 (1993).

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Further, VA must specifically tell a 
claimant what part of that evidence he must provide, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, although the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim of entitlement to service connection for 
post-traumatic stress disorder, the RO failed to notify the 
veteran, with regard to the issues on appeal, entitlement to 
an increased rating for post-traumatic stress disorder and an 
increased rating for his status post right upper lobectomy 
for adenocarcinoma of the lung, of any information and 
evidence needed to substantiate and complete these claims.   

Additionally, the veteran testified before the Board in April 
2003, and VA treatment records indicate, that manifestations 
of his service-connected post-traumatic stress disorder have 
increased in severity since the VA examination in July 2002.  
Furthermore, the veteran testified that he had received VA 
treatment for post-traumatic stress disorder since the last 
documented treatment in the claims file dated in January 
2003.  

Service connection is currently in effect for status post 
right upper lobectomy for adenocarcinoma of the lung, and a 
30 percent disability rating is assigned for under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819-6602 
(2003).  Although VA examinations have been conducted, and 
pulmonary function tests were performed, diffusion capacity 
of carbon monoxide by single breath method and the maximum 
oxygen consumption were not recorded.  Id.  Although 
Diagnostic Code 6602 does not include these findings as 
criteria for an increased rating, consideration must be given 
to the potential application of alternate diagnostic codes 
under 38 C.F.R. § 4.97.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  As such, the Board concludes that an additional 
pulmonary function test would provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claim for entitlement to an increased rating for the 
veteran's service-connected lung disorder can be made. 38 
C.F.R. §§ 3.326, 3.327 (2003).

Subsequent to the RO certifying the case to the Board, the 
veteran submitted additional, relevant medical records.  Any 
evidence not considered by the RO must be referred to the RO 
for initial consideration and preparation of a supplemental 
statement of the case, unless this procedural right has been 
waived by the veteran or his representative.  No such waiver 
is of record in this case.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and satisfied 
with regard to both issues on appeal, to 
include full compliance with the decision 
in Quartuccio.  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
all current VA treatment records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent of his service-connected right 
upper lobectomy residuals.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  All pertinent 
symptomatology and findings should be 
reported in detail.  Pulmonary function 
tests, and any other diagnostic tests and 
studies deemed necessary should be 
accomplished.  Forced expiratory volume 
in 1 second, the ratio of forced 
expiratory volume in 1 second to forced 
vital capacity, the diffusion capacity of 
carbon monoxide by the single breath 
method, and the maximum oxygen 
consumption must be reported.  The 
pulmonary function test must be conducted 
post drug therapy and should so state.  
Any report prepared should be typed.

4.  The veteran must be provided a VA 
psychiatric examination for purposes of 
identifying all post-traumatic stress 
disorder-related impairment and the 
severity of that impairment.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to post-traumatic 
stress disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory 
loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.

5. The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claim on appeal should be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

